Case 4:20-cv-03610 Document 16 Filed on 02/12/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                     February 12, 2021
                                                                                     Nathan Ochsner, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

        STATE OF TEXAS,                  §    CIVIL ACTION NO.
                  Plaintiff,             §    4:20-cv-03610
                                         §
                                         §
                vs.                      §    JUDGE CHARLES ESKRIDGE
                                         §
                                         §
        ONE 2005 RAYTHEON                §
        AIRCRAFT CO                      §
        HAWKER 800XP,                    §
                  Defendant.             §

                  NOTICE OF FILING IN RELATED ACTION

            The attached order has been filed in the matter of State v
       Thirteen Pallets of Industrial Oilfield Hoses and Five Pallets of Blowout
       Preventers, No 20-cv-04265, Dkt 6. A hearing has also been
       scheduled to take place in person in that action on February 18,
       2021. Ibid.
            Counsel in this action will be permitted to appear and be
       heard upon request. Provide notice to the Case Manager of any
       intention to participate.
            SO ORDERED.
           Signed on February 12, 2021, at Houston, Texas.



                                       Hon. Charles Eskridge
                                       United States District Judge
